      Case 7:20-cv-02049-CLM-SGC Document 4 Filed 12/22/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JOHN HARRY STEELE, # 284155,         *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 20-00563-JB-B
                                     *
KAYLA COONER, CLERK OF COURT         *
OF BIBB COUNTY, ALABAMA,             *
                                     *
      Defendant.

                                   ORDER


      After due and proper consideration of all portions of this

file deemed relevant to the issue raised, and there having been no

objections filed, the Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this

Court.   It is ORDERED that this action be transferred to the United

States District Court for the Northern District of Alabama.

      DONE and ORDERED this 22nd day of December, 2020.

                                   /s/ JEFFREY U. BEAVERSTOCK
                                   UNITED STATES DISTRICT JUDGE
